Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 19-BG-1141

IN RE KENNETH S. KAUFMAN
                                                            2019 DDN 275
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 401139


BEFORE: Glickman and Fisher, Associate Judges, and Nebeker, Senior Judge.

                                    ORDER
                             (FILED – January 30, 2020)

        On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; this court’s
December 9, 2019, order suspending respondent pending resolution of this matter
and directing him to show cause why reciprocal discipline should not be imposed;
and the statement of Disciplinary Counsel; and it appearing that respondent failed to
file either a response to this court’s order to show cause or his D.C. Bar R. XI, §14(g)
affidavit, it is

       ORDERED that Kenneth S. Kaufman is hereby disbarred from the practice of
law in the District of Columbia. See In re Sibley, 990 A.2d 483 (D.C. 2010); In re
Fuller, 930 A.2d 194, 198 (D.C. 2007) (rebuttable presumption of identical
reciprocal discipline applies to all cases in which the respondent does not
participate). It is




                                           1
      FURTHER ORDERED that for purposes of reinstatement the period of
respondent’s disbarment will not begin to run until such time as he files a D.C. Bar
R. XI, § 14(g) affidavit.

                                      PER CURIAM




                                         2